Taft, C. J.,
concurring. Although I disagree with the reasons stated therefor in the majority opinion, I concur in the judgment.
If the school district board does not award the contract to a bidder, the words of Section 3318.10, Revised Code, clearly indicate that there would be nothing for the Superintendent of Public Instruction to approve.
Relator prays for a writ requiring respondents (1) to reject the bid of Modany and (2) to exercise its discretion as to whether to accept Riley’s bid. If the board rejects Modany’s bid, the superintendent will have nothing to do with respect to that bid. If the board exercises its discretion to approve Riley’s bid, that will not interfere with the superintendent performing his statutory obligation to approve or disapprove the award to Riley.
Hence, the relief prayed for, if granted, would not in any *31way interefere with or affect the duty or right of the superintendent to approve or disapprove any award that is made.
It is apparent therefore that the superintendent is not a necessary party to the action; and, since plaintiff would have an adequate remedy in the ordinary course of the law to raise the questions that he raises in this proceeding (as by way of an action in the Common Pleas Court to enjoin the board from awarding the contract to Modany), the writ should be denied. State, ex rel. Durek, v. Masheter, Dir. (1967), 9 Ohio St. 2d 76, 223 N. E. 2d 601; State, ex rel. Danford, v. Karl, Mayor (1967), 9 Ohio St. 2d 79, 223 N. E. 2d 602; State, ex rel. Federal Homes Properties, Inc., v. Singer, Bldg. Commr. (1967), 9 Ohio St. 2d 95, 223 N. E. 2d 824.
As stated in the syllabus of State, ex rel. Stine, v. McCaw (1939), 136 Ohio St. 41, 23 N. E. 2d 631: “since the Supreme Court does not have original jurisdiction in injunction, mandatory injunctive relief will not be granted by that court through an action in mandamus.”
As to the reasons stated in the majority opinion for the judgment, Section 3318.10, Revised Code, states that “a proposal shall be invalid and not considered unless a bond * * * with sufficient sureties, in a sum equal to the total sum of the proposal is filed * * * nor unless such proposal and such bond are filed in one sealed envelope.” (Emphasis added.)
A bond in a sufficient amount was filed, but in the same envelope with it was a statement of the only surety thereon that the surety was to be obligated on the bond only for an amount less than the required amount. This written disclaimer of the surety was not removed until after the bids had been opened.
The procedure here approved would enable a bidder, with the cooperation of his surety, to avoid the consequences of his bid after the opening of bids. To prevent this is the obvious reason for requiring a proper bond to be in the same envelope with the bid.
Schneider and Brown, JJ., concur in the foregoing concurring opinion.